Action upon a policy of insurance issued by defendant to the Martin New York Tent & Duck Co., Inc., Samuel Martin and others, wherein the defendant insured the named assureds against liability arising out of any actions in which cars owned, operated or controlled by the named assureds were involved. Order granting plaintiff’s motion for partial summary judgment, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.